Citation Nr: 0900140	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  05-35 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension, to 
include as due to service-connected diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from August 1964 
to September 1966.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA) and Board remand.

By a July 2008 rating decision, the RO granted the veteran's 
claims for entitlement to service connection for post 
traumatic stress disorder, coronary artery disease, and 
erectile dysfunction.  In light of the foregoing, no 
allegations of errors of fact or law remain for appellate 
consideration and the claims have been fully resolved and 
rendered moot.  No exceptions to the mootness doctrine are 
present because the benefits sought on appeal have been 
granted without the need for action by the Board.  See Thomas 
v. Brown, 9 Vet. App. 269, 270-71 (1996); see also 38 
U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 
(2008).

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2008).  

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

This appeal must be remanded for a new examination.  In the 
June 2008 VA examination, the examiner did not provide an 
aggravation opinion as requested by the Board's December 2007 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(noting that the Board errs as a matter of law when it fails 
to ensure compliance with a remand).  It appears that no 
opinion was provided because blood pressure readings from the 
examination did not support a diagnosis of hypertension for 
VA purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1) (2008).  Service connection is not warranted without 
evidence of a currently diagnosed disability.  See Degmetich 
v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  But hypertension has 
been consistently diagnosed by private and VA medical records 
as early as 1994, and blood pressure readings from August 
2004 and January 2007 VA medical records indicate the 
possible presence of hypertension for VA purposes.  See 
McClain v. Nicholson, 21 Vet. App. 319, 312 (2007) (holding 
that there is a current disability for VA purposes when a 
claimant has a disability at the time a claim is filed or 
during the pendency of that claim).  Accordingly, remand is 
required for an examination. 

Accordingly, the case is remanded for the following action:

1.  The RO must obtain an appropriate VA 
medical opinion to determine the existence 
and etiology of the veteran's currently 
diagnosed hypertension.  The claims 
folder, including this remand, must be 
made available to the examiner for review 
in conjunction with this examination.  The 
examiner must provide an opinion, in light 
of the service and post-service medical 
evidence of record, to specifically 
include the blood pressure readings, 
whether there is a diagnosis of 
hypertension for VA purposes.  The 
examiner must state whether hypertension 
for VA purposes has existed at any time 
since 2004.  Hypertension for VA purposes 
is defined as diastolic blood pressure 
that is predominately 90 millimeters or 
greater or systolic blood pressure that is 
predominately 160 millimeters or greater 
with a diastolic blood pressure of less 
than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2008).  
Hypertension must be confirmed by readings 
taken 2 or more times on at least 3 
different days. 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).  The 
examiner must address the long-standing 
diagnoses of, and treatment for, 
hypertension.  If the examiner finds a 
hypertension diagnosis at any time since 
2004, then the examiner must provide an 
opinion regarding whether hypertension is 
caused or aggravated by the veteran's 
diabetes mellitus, type II.  The examiner 
must indicate whether the baseline level 
of severity of hypertension is established 
by medical evidence created before the 
onset of aggravation or by the earliest 
medical evidence created at any time 
between the onset of aggravation and the 
receipt of medical evidence establishing 
the current level of severity of the 
disability.  If an opinion cannot be 
provided without resort to speculation, it 
must be noted in the report.  The 
rationale for all opinions expressed must 
be provided.  The report prepared must be 
typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

5.  This claim must be afforded 
expeditious treatment.  The law requires 
that all claims that are remanded by the 
Board of Veterans' Appeals or by the 
United States Court of Appeals for 
Veterans Claims for additional development 
or other appropriate action must be 
handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



